DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the claim amendments filed on 1/28/22, the previous objections to the specification and 112a rejections are removed. 
Based on applicants remarks filed on 1/28/22, some of the previous 112b rejections are removed and some are maintained. 
As to applicants claim amendments and remarks, the previous prior art rejection is modified to address the claim amendments.
Claim Status
Claims 1-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear what is being described. Specifically, claim 1 recites that the wash cycle is shorter in duration than the analysis cycle. However, claim 3 (which depends from claim 2) implies that the wash and analysis cycles are equal, which contradicts claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (WO 2014171346 where US 20160061852 is used as the corresponding document; hereinafter “Takayama”; already of record) in view of Miyake et al (US 6197255; already of record; hereinafter “Miyake”; already of record).
As to claim 1, Takayama teaches an automated analyzer (Takayama; Fig. 1, 5, 6, 7), comprising: 
a reaction disk that circumferentially accommodates a plurality of reaction vessels (Takayama; #4); 
a sample dispensing mechanism that dispenses a predetermined amount of a sample into a reaction vessel of the plurality of reaction vessels (Takayama; #5);
a reagent dispensing mechanism that dispenses a predetermined amount of a reagent into the reaction vessel (Takayama; #8,9); 
a stirring mechanism that stirs the sample and the reagent dispensed into the reaction vessel (Takayama; #13); 
a measurement unit that measures a mixture of the sample and the reagent in the reaction vessel in a reaction process and/or a reaction solution after the reaction (Takayama; #10); 
a washing mechanism that cleans the reaction vessel (Takayama; #12, 15 [29,33-41] Fig. 2); and 
a controller (Takayama; #20) that controls analysis cycles and washing cycles of the automated analyzer, wherein the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in a washing cycle having a duration shorter than a duration an analysis cycle, which includes dispensing the sample, dispensing the reagent, stirring the sample and the reagent, and measuring the mixture, the analysis cycle and the 
Note:
If it is deemed that Takayama does not teach rotating the disk after washing, the Miyake teaches the analogous art of an analyzer (Miyake; Title) where rotation occurs directly after washing (Miyake teaches in figure 6 that after washing that rotation occurs at the end of the washing operation; Fig. 6).  It would have been obvious to one of ordinary skill in the art to have rotated the disk after washing of the vessel by the washing mechanism of Takaya to have rotated the disk at the end of the washing operation as in Miyake because Miyake teaches that it is well known in the art to rotate the disk immediately after subsequent operations (Miyake; Fig. 6).
Takayama does not specifically teach the measurement unit is configured to perform a measurement in the rotation period. However, Miyake teaches the analogous art of an analyzer (Miyake; Title) where the measurement unit is configured to measure during the rotation period, and also where the cleaning cycle is shorter than the analysis cycle (Miyake; Fig. 6, col. 9 lines 10-20, and col. 7 line 57-col. 10 line 5).  It would have been obvious to one of ordinary skill in the art to have modified the measurement of Takayama to take place during rotation as in Miyake because Miyake teaches that this shortens the required analysis time (Miyake; col. 9 line 10-20, Fig. 6) therefore improving analyzer efficiency.
As to claim 2, modified Takayama teaches the automated analyzer according to claim 1, wherein the washing mechanism performs first to m-th cleaning steps on each of m reaction vessels of the plurality of reaction vessels in one cycle of the analysis cycle or the washing cycle, where m is an integer greater than zero (Takayama teaches cleaning multiple times; see claim 1 above). 
As to claim 3, modified Takayama teaches the automated analyzer according to claim 2, wherein the number of cycles required for performing the first to m-th cleaning steps is set to A, the duration of the washing cycle is set to B, and the duration of the analysis cycle is set to C, a relationship of A x B = k x C (k is an integer number of analysis cycles greater than 1) is established, such that a total length of time of the first to the m-th cleaning steps is equal to a 
As to claim 4, modified Takayama teaches the automated analyzer according to claim 1, wherein the analysis cycle includes a plurality of stopping periods and a plurality of rotation periods in one cycle (Modified Takayama teaches rotating and stopping at each station; see claim 1 above for teachings from Takayama as well as Miyake). 
As to claim 5, modified Takayama teaches the automated analyzer according to claim 1, wherein the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in the washing cycle until a cleaning step performed by the washing mechanism on another reaction vessel of the plurality of reaction vessels in which the sample that was previously discharged by the sample dispensing mechanism is completed (Modified Takayama teaches washing after analysis steps, and subsequent vessels being processed for washing; see claim 1 above and Figs. 5 and 7).
As to claim 6, modified Takayama teaches the automated analyzer according to claim 1, whereinPage 3 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel in the washing cycle after a reaction solution measurement is performed on all the reaction vessels mounted on the reaction disk (Takayama teaches  the cleaning is performed after the analysis of the reaction solution; see claim 1 above). 
As to claim 7, modified Takayama teaches the automated analyzer according to claim 1, wherein after the cleaning of all of the reaction vessels mounted on the reaction disk is performed by the washing mechanism immediately after a power supply of the automated analyzer is turned on, the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel in the washing cycle (Although functional, Takayama teaches that the device is powered on prior to washing; see claim 1 above).
As to claim 8, modified Takayama teaches the automated analyzer according to claim 1, wherein the reaction vessel stopping at a predetermined position of the reaction disk is stops at 
As to claim 9, modified Takayama teaches the automated analyzer according to claim 8, wherein the controller is configured to rotate the reaction disk such that the reaction disk moves by an amount of alpha (alpha is an integer greater than 1) rotations ± one reaction vessel after beta (beta is an integer greater than 2) washing cycles, where each rotation of the reaction disk covers an angle of 360 (Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions). 
As to claim 10, modified Takayama teaches the automated analyzer according to claim 9, wherein Page 4 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US when the total number of the reaction vessels accommodated in the reaction disk is set to N and a number of reaction vessels in one wash cycle is set to M, a relation beta x M= alpha x N± 1 is established (“When” the number of vessels is set to N  and rotation amount is set to M is not necessary as it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions).
As to claim 11, modified Takayama teaches the automated analyzer according to claim 1, wherein Page 4 of 7Application No. To be determinedthe duration of the stopping period in the washing cycle is equal to a duration of washing the reaction vessel (Modified Takayama teaches the washing cycle above in claim 1 where the duration of the washing cycle is interpreted as the entirety of the stopping period during for washing cycle; see claim 1 above).
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered.
As to applicant’s remarks, on page 7, towards the previous 112b rejection of claim 2, the examiner finds applicants arguments that claim 2 is clear persuasive.
As to applicant’s remarks, on page 8, towards the previous 112b rejection of claim 3, the examiner disagrees with applicants.  Applicants provide a distinct example on page 8 of their remarks in which the formula computes.  However, it is unclear to the examiner how all instances of the provided formula would result in the claimed language without clarification. Specifically, claim 1 recites that the wash cycle is shorter in duration than the analysis cycle. However, claim 3 (which depends from claim 2) implies that the wash and analysis cycles are equal, which contradicts claim 1.  Specifically, the last clause states that the total time of cleaning steps (number of cleaning steps A x duration of wash cycle B) is equal to the total length of time of the analysis cycle (number of analysis cycles k x duration of analysis cycle C). Therefore, it appears that the analysis cycle and the washing cycle can be equal which contradicts claim 1.  Therefore, it is unclear what is being described in claim 3 without clarification.
Applicants argue on pages 9-11 of their remarks that the prior art Takayama does not teach “a washing cycle having a duration shorter than a duration an analysis cycle”.  The examiner respectfully disagrees that Takayama does not teach the recited claim language.  Takayama teaches that the cycle time for reaction cuvette 1 has washing of times 1-9 which is shorter than the cycle time of adding sample, reagents, stirring, and measuring from times 10-168; Fig. 5, 7 [80]. Alternatively, the washing mechanism of Takayama could be only a singular wash nozzle shown in figures 2B/4 which would then only correspond to only one of the times 1-9 as shown in figure 6.  Further, Takayama also teaches for reaction cuvette 2 that the cycle time for a special wash is times 12-170 which is shorter than an analysis cycle 10-169. Alternatively, Takayama teaches that the washing cycle time of 1-9 is shorter than the analysis cycle time of 10-178 or than time 10-170; Figs. 5, 7. In the device of Takayama, which rotates to different stations/mechanisms for treatment, after the washing mechanism was finished then the rotation would continue such that the next process could continue such that the next cycle/process could take place).  In other words, the examiner is showing that the cycle times of the instant claims are not explicitly or narrowly defined as applicants attempt to point out, but rather the cycle times can be interpreted as any period of time which satisfies the claimed functions of the instantly claimed cycle times, including one or all of wash times 1-9 of Takayama being the cycle times and all of times 10-169 being the analysis cycle times. Perhaps applicants should consider more constraints to the cycle descriptions including potentially limiting the amount of rotations occurring during each of the claimed washing cycle and analysis cycle.
Other References Cited
Miyake teaches that the cleaning cycle time is shorter than the analysis cycle time; Figure 6.
Toshiba (Translation of JP63-180838; already of record) teaches imaging during rotation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798